 


110 HRES 1311 EH: Expressing support for the designation of National GEAR UP Day.
U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1311 
In the House of Representatives, U. S.,

July 22, 2008
 
RESOLUTION 
Expressing support for the designation of National GEAR UP Day. 
 
 
Whereas Congress created the Gaining Early Awareness and Readiness for Undergraduate Programs (GEAR UP) in 1998 to increase the number of low-income students who are prepared to enter and succeed in postsecondary education; 
Whereas increasing the number of low-income students who complete postsecondary education is critical to the health and vitality of our communities and the Nation as a whole; 
Whereas GEAR UP is currently providing essential college preparatory services to 640,000 students in over 5,000 schools across 46 States, the District of Columbia, America Samoa, Palau, and Puerto Rico; 
Whereas GEAR UP students are taking more rigorous and advanced courses, graduating from high school and enrolling in postsecondary education at rates significantly higher than their low-income peers; 
Whereas these remarkable achievements are attributable to the selfless dedication of the students, families, education professionals, and business and community leaders involved in GEAR UP; 
Whereas the National Council for Community and Education Partnerships and the Department of Education work in partnership to provide technical assistance and host national conferences to strengthen GEAR UP programs throughout the Nation; and 
Whereas July 22, 2008, would be an appropriate day to designate as National GEAR UP Day: Now, therefore, be it  
 
That the House of Representatives expresses support for the designation of a National GEAR UP Day. 
 
Lorraine C. Miller,Clerk.
